Citation Nr: 0310045	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1949 to 
April 1952.  He died in February 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 1999, a 
statement of the case was issued in July 1999, and a 
substantive appeal was received in August 1999.  A Board 
hearing was scheduled at the appellant's request, but she 
failed to report for the hearing. 


REMAND

In August 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
additional medical records have been obtained as a result and 
is of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

The Board also notes that the record does not clearly show 
that the veteran has been advised of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action to 
furnish the veteran with all required notice of VCAA should 
be accomplished by the RO.

Additionally, after reviewing the evidence of record with 
regard to the Dependency and Indemnity Compensation (DIC) 
issue under 38 U.S.C.A. § 1151, the Board believes that a 
medical advisory opinion is necessary.  The appellant alleges 
that the veteran suffered a serious infection shortly after 
undergoing cardiac catheterization surgery at a VA medical 
facility in January 1999, but failed to receive any 
antibiotics for a period of time.  She asserts that VA 
medical care was grossly negligent and that appropriate 
medical care may have saved the veteran's life.  The Board 
finds that the determinative questions to be answered in this 
case are medical in nature and must be addressed by trained 
medical personnel.  It does not appear that these underlying 
questions have been reviewed by medical examiners, and 
further preliminary action by the RO in this regard is also 
necessary before the Board may properly proceed with 
appellate review.

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.	The RO should review the record and 
send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the appellant of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  After conducting a 
detailed review of the claims file, the 
medical examiner should respond to the 
following:
  
a.  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's death was caused by VA 
hospital, medical or surgical treatment;
b.  if so, is it at least as likely 
as not (a 50% or higher degree of 
probability) that the proximate cause of 
such death was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment, or that the proximate cause of 
death was an event which was not 
reasonably foreseeable.  

The examiner is requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

3.  After completion of the above, the RO 
should review the expanded record and 
review the issues on appeal.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




